Citation Nr: 1220899	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-40 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial, compensable rating for right otitis media with bilateral hearing loss, on an extraschedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) from July 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2010, the Board denied entitlement to an initial, compensable rating for right otitis media with bilateral hearing loss, on a schedular basis, and remanded the matter of entitlement to an initial, compensable rating for right otitis media with bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, for additional development.  After accomplishing the requested action, the RO continued to deny the claim (as reflected in an April 2011 supplemental statement of the case (SSOC), and returned this matter to the Board for further appellate consideration.

Thereafter, in August 2011, the Board remanded the claim on appeal to the RO, via the AMC in Washington, DC, for further development.  After accomplishing the requested actions, the RO continued to deny the claim (as reflected in a March 2012 SSOC), and returned the matter to the Board for further appellate consideration.

As previously discussed in the August 2011 remand, the issue of entitlement to service connection for a peripheral vestibular disorder has been raised by the record (see September 2006 and February 2009 VA examinations and a November 2008 VA treatment note), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.






FINDING OF FACT

The Veteran's service-connected right otitis media with bilateral hearing loss has not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

An extra-schedular rating is not warranted for the Veteran's right otitis media with bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the implementing regulation, 38 C.F.R. § 3.159 (2011), requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate a claim for benefits.  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to an appellant that described evidence potentially helpful to the appellant but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

The current appeal was initiated following a grant of service connection and assignment of disability ratings for right otitis media.  In cases such as these, the courts have held, and VA's General Counsel has agreed, that the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Nevertheless, the record reflects that the Veteran has been provided with a meaningful opportunity to participate effectively in the processing of his claim for an increased rating on an extra-schedular basis.  Letters dated in August 2006 and March 2008 informed the Veteran of the method in which VA determines disability evaluations.  A March 2010 letter notified the Veteran that specific types of evidence - evidence of interference with employment - might aid in substantiating a claim for an extra-schedular evaluation.  Finally, the March 2012 SSOC provided information regarding how a claim for extra-schedular evaluation is adjudicated.  

Ideally, any notice should have been provided to the Veteran prior to the award of service connection in the July 2005 rating decision.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the aforementioned letters, the entire record was reviewed and the claim was readjudicated in April 2011 and March 2012 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that the VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including the Veteran's VA medical records and records associated with a Social Security disability claim.  The Veteran was also provided with several VA examinations which the Board finds to be adequate for its determination purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's ear disability on appeal and, relevant to the issue of whether an extra-schedular evaluation is warranted, contain sufficient discussion as to the functional impact of such disability and its related symptoms on the Veteran's daily life and occupational functioning.  

Under the circumstances of this case, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Legal Criteria and Analysis

The Veteran is in receipt of a noncompensable (0 percent) schedular rating for right otitis media with bilateral hearing loss.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Generally, the Rating Schedule applies unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  When the available schedular evaluations are inadequate, the VA Under Secretary for Benefits or the Director of Compensation & Pension (C&P) is authorized to approve a rating higher than that required by the application of the schedular criteria alone.  38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule to determine whether the veteran's disability picture is adequately contemplated by the Rating Schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id .at  116. 

In the instant case, the Board remanded the Veteran's claim of entitlement to an extra-schedular rating to the RO, via the AMC, for consideration as to whether referral to the Director of C&P was warranted pursuant to 38 C.F.R. § 3.321(b)(1).  As is evident from the April 2011 and March 2012 SSOCs, the RO concluded that the schedular criteria are adequate to rate the Veteran's right otitis media with bilateral hearing loss at all times pertinent to this appeal.  For the reasons discussed below, the Board agrees.  

The medical evidence pertinent to this appeal reflects that the Veteran has been diagnosed with bilateral hearing loss and tinnitus.  He also has a history of chronic serous otitis media in the right ear, manifested by occasional drainage and infection, as well as retraction of the right tympanic membrane.  Records show the Veteran has undergone multiple placements of a tympanostomy tube in the right ear, the most recent being in December 2007.  The Veteran's bilateral hearing loss throughout the pendency of this appeal has remained "stable" (as noted in VA audiological examinations of record) and is described in a February 2009 VA audiological examination as normal sloping to moderately severe to severe bilateral sensorineural hearing loss.  There is no evidence of aural polyps, suppuration, mastoiditis, or other abnormality (other than the previously described retracted tympanic membrane).  The Veteran has, at times, reported aural fullness and discomfort in his right ear with palpable tenderness.  However, contemporaneous treatment records also reflect an assessment of chronic Eustachian tube dysfunction with previous right-sided recurrent otitis media treated effectively with tympanostomy tube.  

In various lay statements submitted during this appeal, the Veteran has asserted that he has difficulty hearing due to his service-connected ear disabilities.  At a February 2009 audiological examination, he indicated that he especially struggles with hearing the voices of women and children.  In March 2012, he indicated that such difficulty includes hearing when a car is idling and understanding people at his part-time job at an auto auction.  To resolve these difficulties, the Veteran stated that he occasionally reads lips and asks people to repeat themselves.  He also noted embarrassment due to speaking loudly to others and playing the television at an uncomfortable volume.  Finally, the Veteran indicated that he is occasionally unable to wear his right ear hearing aid due to infection, which leads to unbalanced hearing and increased difficulties with the above.  

Records from the Social Security Administration (SSA) show that, in September 2006, the Veteran was found to be totally disabled as a result of back and mental disorders.  The March 2005 functional capacity assessment completed by SSA acknowledges that the Veteran alleges hearing problems.  However, following a review of the medical evidence of record, it was the reviewing physician's opinion that there are no occupational limitations due to such difficulties.  Similarly, following physical examination of the Veteran in September 2006, to include a review of the record, a VA physician concluded that the Veteran's chronic serous otitis media results in no significant occupational effects.  

In March 2010, the RO specifically requested that the Veteran submit evidence showing how his chronic serous otitis media has interfered with his employment, to include evidence regarding time or wages lost due to this disability.  In June 2010, the Veteran replied that he has no records regarding any sick leave used due to otitis media.  

The Rating Schedule provides that a 10 percent rating is appropriate when there is evidence of chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) with suppuration or aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2011).  When there is evidence of chronic nonsuppurative otitis media with effusion (also known as serous otitis media), the VA is to rate the Veteran's disability on any hearing impairment shown.  Id. at Diagnostic Code 6201.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained during audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

As previously discussed in the Board's January 2010 decision, the audiological evidence of record does not indicate hearing loss warranting a compensable rating pursuant to the schedular rating criteria.  Additionally, there is no indication of any chronic suppuration during this appeal; thus, Diagnostic Code 6200 is not for application.  

The Board acknowledges that the Veteran has presented competent lay evidence that his hearing loss results in difficulty with conversational speech, as well as embarrassment due to loud speaking.  However, pertinent to the current appeal, he has not identified any specific effects on employment.  The symptomatology as described by the Veteran is, in the Board's opinion, contemplated by the current rating criteria used to rate his chronic right ear serous otitis media and bilateral hearing loss disability.  In this regard, the rating criteria for these disabilities, as described above, focus on hearing sensitivity and speech discrimination abilities.  Moreover, such criteria provide for higher ratings based on increased severity of such symptomatology.  As such, it appears that the disability rating presently assigned to the Veteran's hearing loss disability reasonably contemplates his disability level and impairment in earning capacity.  

The loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  Thus, in order for an extra-schedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.

In the instant appeal, the record shows that the Veteran was previously determined to be disabled due to a back and mental disorder; there is no indication that any part of his unemployability was due to hearing problems related to otitis media and/or bilateral hearing loss.  More recently, the record shows that the Veteran is employed part-time at an auto auction.  While there is evidence that he experiences problems hearing his co-workers, there is no indication that this interference has resulted in prolonged absenteeism, disciplinary actions, termination, or other outcome(s) which might indicate a further decrease in the Veteran's overall earning capacity.  

To the extent that the Veteran himself believes that his disabilities entitle him to compensation on an extra-schedular basis, the Board notes that the Veteran is competent to provide lay evidence concerning factual matters of which he has first-hand knowledge such as the symptoms he experiences and their actual effect on his daily tasks/employment.  However, in determining the impact of such effects on his overall occupational functioning as well as whether his disability picture presents an unusual or exceptional circumstance, the Board, in this case, has placed greater probative weight on the pertinent medical evidence of record which demonstrates that his service-connected right otitis media with bilateral hearing loss is manifested by symptomatology that is adequately contemplated by the regular schedular standards.  

Therefore, under the circumstances of this case, the Board finds that no referral for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. § 3.321(b)(1).  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial, compensable rating for right otitis media with bilateral hearing loss, on an extraschedular basis pursuant to 38 C.F.R. § 3.321, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


